 1

 2

 3

 4

 5

 6

 7
                               IN THE UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA

 9    JARNAIL SINGH, et al.,                           CASE NO. 1:17-cv-01426-LJO-SAB
10
                                                       ORDER RE STIPULATION FOR
11                        Plaintiffs,                  EXTENSION OF DEADLINE PENDING
                                                       SALE OF STORE
12             v.

      UNITED STATES OF AMERICA,                        (ECF No. 23)
13
                          Defendant.                   DEADLINE: May 17, 2019
14

15

16

17            On April 1, 2019, the parties filed a stipulation to extend the time to file dispositive

18   documents in this matter. Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED

19   that dispositional documents shall be filed on or before May 17, 2019.

20
     IT IS SO ORDERED.
21

22   Dated:     April 3, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                      1
